Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Benjamin C. Stasa (Reg. No. 55644) on 11/16/2021.
The application has been amended as follows: 
Claim 12 said: “12. (Original) The stator of claim 10, further comprising a terminal lead passing between the first and second hairpin winding terminals, the bridge further spanning over the terminal lead.” ----need to be change---- “12. (Amended)  The stator of claim 11, further comprising a terminal lead passing between the first and second hairpin winding terminals, the bridge further spanning over the terminal lead.”
Claim 13 said: “13. (Original) The stator of claim 10, wherein the jumper is formed by bending opposite ends of a stamped metal strap out of a stamping plane to form the C-hooks.” ---- need to be change ----- “13. (Amended) The stator of claim 11, wherein the jumper is formed by bending opposite ends of a stamped metal strap out of a stamping plane to form the C-hooks. “
Claim 14 said “14. (Original) The stator of claim 10, wherein a bridge portion of the jumper between the C-hooks is located radially inward of the first-phase hairpin 
To correct the dependency of the claims 12-14 depend on claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 16, 2021